The record is devoid of any factual allegations, much less evidence, that could serve to defeat plaintiff’s right to foreclose on its mortgage. Appellants’ claim that they were defrauded or otherwise improperly induced to relinquish ownership of the subject property involves a dispute only between them and their purchaser, not plaintiff. That a mortgagee does not investigate the circumstances surrounding a mortgagor’s acquisition of a property is hardly a basis for finding that the mortgagee aided and abetted the mortgagor’s fraud in acquiring the property. We have considered appellants’ remaining arguments and find them to be without merit. Concur — Rosenberger, J. P., Ellerin, Rubin and Nardelli, JJ.